         Case 4:19-cv-05414-HSG Document 1 Filed 08/28/19 Page 1 of 6



 1   STEVEN A. NIELSEN, CALIFORNIA STATE BAR NO. 133864
     (STEVE@NIELSENPATENTS.COM)
 2   100 LARKSPUR LANDING CIRCLE, SUITE 216
     LARKSPUR, CA 94939-1743
 3
     TELEPHONE:(415) 272-8210
 4
     Attorneys for Plaintiff
 5   ROTHSCHILD PATENT IMAGING LLC, a Texas limited liability corporation
 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8                                  ______________ DIVISION

 9                                                        PATENT
     ROTHSCHILD PATENT IMAGING LLC,
10                                                        Case No. ______________
11                          Plaintiff,
        v.                                                ORIGINAL COMPLAINT FOR
12                                                        PATENT INFRINGEMENT
     GNOME FOUNDATION                                     AGAINST GNOME FOUNDATION
13
                            Defendant.                    DEMAND FOR JURY TRIAL
14

15           Plaintiff Rothschild Patent Imaging LLC (“Plaintiff” or “RPI”) files this original

16   Complaint against Gnome Foundation (“Defendant” or “Gnome”) for infringement of United

17   States Patent No. 9,936,086 (“the ‘086 Patent”).
18
                            PARTIES AND JURISDICTION
19
             1.     This is an action for patent infringement under Title 35 of the United States
20
     Code. Plaintiff is seeking injunctive relief as well as damages.
21
             2.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal
22

23   Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

24   under the United States patent statutes.
25           3.     Plaintiff is a Texas limited liability company having a virtual office with an
26
     address at 1400 Preston Rd., Suite 400, Plano, TX 75093.
27
             4.     On information and belief, Defendant is a California nonprofit with a place of
28
                                                    -1-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST GNOME FOUNDATION AND JURY DEMAND
         Case 4:19-cv-05414-HSG Document 1 Filed 08/28/19 Page 2 of 6



 1   business at #117 21 Orinda Way C, Orinda, CA 94563. On information and belief, Defendant
 2   may be served through its agent, National Registered Agents, Inc., at 818 West Seventh St.,
 3
     Ste. 930, Los Angeles, CA 90017.
 4
             5.      On information and belief, this Court has personal jurisdiction over Defendant
 5
     because Defendant has committed, and continues to commit, acts of infringement in this
 6

 7   District, has conducted business in this District, and/or has engaged in continuous and

 8   systematic activities in this District.

 9           6.      On information and belief, Defendant’s instrumentalities that are alleged herein
10   to infringe were and continue to be used, imported, offered for sale, and/or sold in this District.
11
                                                   VENUE
12
             7.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) because
13
     Defendant is deemed to reside in this District.
14

15                                      COUNT I
                   (INFRINGEMENT OF UNITED STATES PATENT NO. 9,936,086)
16
             8.      Paragraphs 1-7 are incorporated herein.
17
             9.      This cause of action arises under the patent laws of the United States and, in
18

19   particular, under 35 U.S.C. §§ 271, et seq.

20           10.     Plaintiff is the owner by assignment of the ‘086 Patent with sole rights to enforce

21   the ‘086 patent and sue infringers.
22
             11.     A copy of the ‘086 Patent, titled “Wireless Image Distribution System and
23
     Method,” is attached hereto as Exhibit A.
24
             12.     The ‘086 Patent is valid, enforceable, and was duly issued in full compliance with
25
     Title 35 of the United States Code.
26
27           13.     On information and belief, Defendant has infringed and continues to infringe one

28   or more claims (at least by having its employees, or someone under Defendant's control, test the
                                                   -2-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST GNOME FOUNDATION AND JURY DEMAND
         Case 4:19-cv-05414-HSG Document 1 Filed 08/28/19 Page 3 of 6



 1   accused product), including at least Claim 4 of the ‘086 Patent by making, using, importing,
 2   selling, and/or offering for sale network storage systems including hardware, software and
 3
     firmware, covered by at least Claim 4 of the ‘086 Patent.
 4
            14.     On information and belief, Defendant sells, offers to sell, and/or uses network
 5
     storage systems and methods including, without limitation, the Gnome Shotwell platform, and
 6

 7   any similar products (“Product”), which infringe at least Claim 4 of the ‘086 Patent.

 8          15.     The Product uses an image capturing device to perform a method. The Product

 9   imports and filters photographic images from cameras, allowing users to organize the photos and
10   share them on social media. Certain aspects of this element are illustrated in the screenshots
11
     below, and/or the screenshots provided in connection with other elements discussed herein.
12

13

14

15

16

17

18          16.     The Product practices receiving a plurality of images. For example, the Product

19   provides for the importation of images from a camera. Certain aspects of this element are
20
     illustrated in the screenshots below, and/or the screenshots provided in connection with other
21
     elements discussed herein.
22

23

24

25

26
27

28
                                                    -3-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST GNOME FOUNDATION AND JURY DEMAND
         Case 4:19-cv-05414-HSG Document 1 Filed 08/28/19 Page 4 of 6



 1          17.     The Product practices filtering the plurality of photographic images using a
 2   transfer criterion, wherein the transfer criterion is a subject identification of a respective image
 3
     within the plurality of images. For example, the Product eanbles a user to organize a photo
 4
     collection the basis of topics (such as events, group photos, etc.) and also organizes the photos
 5
     on the basis of a particular individual. Certain aspects of this element are illustrated in the
 6

 7   screenshots below, and/or the screenshots provided in connection with other elements

 8   discussed herein.

 9

10

11

12

13

14

15

16

17

18

19
            18.     The subject identification is based on a topic, theme or individual shown in the
20
     image. For example, the topic or theme may be an event, or group photo, or a particular
21
     individual.
22
            19.     The Product practices transmitting, via a wireless transmitter and to a second
23

24   image capturing device, the filtered plurality of photographic images.           For example, the

25   Product offers a number of ways to wirelessly share photos online such as through social
26   media. Certain aspects of this element are illustrated in the screenshots below, and/or the
27
     screenshots provided in connection with other elements discussed herein.
28
                                                     -4-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST GNOME FOUNDATION AND JURY DEMAND
         Case 4:19-cv-05414-HSG Document 1 Filed 08/28/19 Page 5 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9
               20.   Defendant’s actions complained of herein will continue unless Defendant is
10
     enjoined by this court.
11

12             21.   Defendant’s actions complained of herein are causing irreparable harm and

13   monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

14   and restrained by this Court.
15             22.   Plaintiff is in compliance with 35 U.S.C. § 287.
16

17
                                        PRAYER FOR RELIEF
18
               WHEREFORE, Plaintiff asks the Court to:
19

20             (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted

21   herein;

22             (b)   Enter an Order Enjoining Defendant, its agents, officers, servants, employees,
23
     attorneys, and all persons in active concert or participation with Defendant who receive notice of
24
     the order from further infringement of United States Patent No. 9,936,086 (or, in the alternative,
25
     awarding Plaintiff a running royalty from the time of judgment going forward);
26
               (c)   Award Plaintiff damages resulting from Defendant’s infringement in accordance
27

28   with 35 U.S.C. § 284;
                                                    -5-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST GNOME FOUNDATION AND JURY DEMAND
         Case 4:19-cv-05414-HSG Document 1 Filed 08/28/19 Page 6 of 6



 1          (d)    Award Plaintiff pre-judgment and post-judgment interest and costs; and
 2          (e)    Award Plaintiff such further relief to which the Court finds Plaintiff entitled
 3
     under law or equity.
 4

 5

 6   August 28, 2019                               By    /s/Steven A. Nielsen
 7                                                       Steven A. Nielsen
                                                         100 Larkspur Landing Circle, Suite 216
 8                                                       Larkspur, CA 94939
     Jay Johnson
                                                         PHONE 415 272 8210
     (Application for Admission Pro Hac Vice to
 9                                                       E-MAIL: Steve@NielsenPatents.com
     be filed)
10   Kizzia Johnson PLLC
                                                         Attorneys for Plaintiff Rothschild Patent
     1910 Pacific Ave.
11                                                       Imaging LLC
     Suite 13000
     Dallas, TX 75201
12   (214) 451-0164
13   jay@kjpllc.com

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  -6-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST GNOME FOUNDATION AND JURY DEMAND
